DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive.  With regard to claim 1, on pages 9-11, Applicant argues that Yan fails to explicitly disclose or suggest the claimed invention because Yan does not disclose a processor of the mobile device to: “determine a location identifier based on a comparison between the signature and currently sensed characteristics of the environment; and generate visual cues overlaying the video of the environment, the visual cues indicating objects proximate to the mobile device as the mobile device moves within the environment,” as recited by amended claim 1.  However, the claim language merely sets forth that the processor of the mobile device can perform the claimed functions “with” an environmental signature module and not that the environmental signature module is of the processor or of the mobile device.  Therefore, since Yan discloses the recited functionality and the claim does not set forth any structural differences, the rejection of claim 1 is maintained for the same reasons detailed in the previous Office action.
With regard to claim 9, on pages 11 and 12, Applicant argues that Yan fails to explicitly disclose or suggest the claimed invention because Yan does not recite an environmental signature module of a mobile device as newly recited in the preamble.  However, since the claim is directed to an environmental signature module, the mobile device is not part of the module and is not considered limiting structure.  Therefore, since Yan discloses an environmental signature module comprising the structure and functionality presented within the body of the claim, Yan discloses the claimed invention and the rejection of claim 9 is maintained for the same reasons detailed in the previous Office action.
With regard to claim 13, on pages 12 and 13, Applicant argues that Yan fails to explicitly disclose or suggest the claimed invention because Yan discloses determining a location of a device using the game device and not the remote vehicle.  In other words, Yan does not disclose “comparing, by the device, the detected characteristics of the environment with a plurality of signatures within a look-up table based on data from the rangefinder, each signature descriptive of a distinct environment; and providing, by the device, an indication to a viewer on a display device as the device moves within the environment. data descriptive of the environment based on data from the rangefinder.  However, Yan at least suggests in column 5, lines 28-30 that the claimed functionality in some embodiments may be performed by the “system” instead of the game device.  Since the “system “encompasses components other than the game device, it would have been obvious to utilize a component such as the vehicle receiving data from sensors to process said data in the manner claimed prior to transferring information to the game device for presentation to the user.  For this reason, Yan discloses the claimed invention and the rejection of claim 13 is maintained for the same reasons detailed in the previous Office action.
With regard to claim 19, on pages 13 and 14, Applicant argues that it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify overlay images in a video game since doing so would allow accurate presentation of the objects in the game as a viewer/player moves through the environment and doing so would yield predictable results and requests documentary evidence to support the Examiner’s conclusion of obviousness.  Therefore, Examiner submits U.S. Patent Application Publication No. 2020/0258480 (hereinafter Bronder), to demonstrate that modifying an overlay image of an object presented to the viewer of a display device based on a distance the object is to the device would have been obvious for at least the purpose of presenting depth to the user by controlling the size and position of the overlay image (paragraph [0029]).  Therefore, as previously discussed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify overlay images in a video game since doing so would allow accurate presentation of the objects in the game as a viewer/player moves through the environment and doing so would yield predictable results.
With regard to claim 20, on page 14, Applicant argues that it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the color of the overlay image based on the distance the object is to the camera of the device and doing so would yield predictable results and requests documentary evidence to support the Examiner’s conclusion of obviousness.  Therefore, Examiner submits U.S. Patent Application Publication No. 2020/0258480 (hereinafter Bronder), to demonstrate that changing the color of an overlay image of an object presented to the viewer of a display device based on a distance the object is to the device would have been obvious for at least the purpose of communicating the closeness of an object with respect to the mobile device so the user is aware of boundaries or danger by collision with another object (paragraph [0071]).  Therefore, as previously discussed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention change the color of the overlay image based on the distance the object is to the camera of the device and doing so would yield predictable results.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan U.S. Patent No. 10,493,363.
Regarding claim 1, Yan discloses a mobile device (i.e., vehicle) comprising: a sensor (column 2, lines 34-49); a camera to capture video of an environment in which the mobile device is present (column 2, lines 20-22 and column 3, lines 7-17); and a processor to: receive data from the sensor descriptive of [[an]] the environment in which the mobile device is present; with an environment signature module, create a signature of the environment defining characteristics of the environment based on the data from the sensor (column 2, lines 37-47); determine a location identifier based on a comparison between the signature and currently sensed characteristics of the environment (column 3, line 60 through column 4, line 7); and generate visual cues overlaying the video of the environment, the visual cues indicating objects proximate to the mobile device as the mobile device moves within the environment (column 3, line 39-51); and present to a user, via a remote display device: a location identifier, and visual cues overlaying the video of the environment.
Regarding claim 2, Yan discloses a mobile device wherein the sensor is a rangefinder (i.e., LIDAR) that detects the distance from the mobile device to objects in the environment.  Though not explicitly recited, one with ordinary skill understands the LIDAR stands for Light Detection and Ranging.
	Regarding claim 3, Yan discloses a mobile device wherein upon detection of objects in the environment, the processor, upon execution of a video enhancement module, causes a number of visual cues to be presented on the display device in real-time (column 3, lines 7-51).
	Regarding claim 4, Yan discloses visually adjusting visual cues as the device moves within the environment since imagery displayed is of a virtual word through which the vehicle navigates (column 7, line 65 through column 8, line 5).
	Regarding claim 6, Yan discloses a mobile device wherein the signature is associated with a tag (i.e., overlay) describing the environment (column 3, lines 39-51).
	Regarding claim 7, Yan discloses a mobile device wherein the sensor comprises a microphone; a barometer; a camera; a thermometer; an accelerometer; a speedometer; a wireless network antenna; or combinations thereof (Yan discloses multiple light sensors; column 2, lines 35-38).
	Regarding claim 8, Yan discloses a mobile device wherein the comparison between the signature and the currently sensed characteristics of the environment comprises adding a weight (i.e., increase to a user’s score) to a characteristic of the environment (column 4, lines 2-11).
	Regarding claim 9, Yan discloses an environmental signature module, comprising a plurality of sensors of a mobile device (Yan discloses multiple light sensors; column 2, lines 35-38) to detect characteristic of an environment, in real time, the device is present within (column 2, lines 20-22 and column 3, lines 7-17), a signature creation module to create and store a signature comprising data descriptive of characteristics of the environment based on data provided by the plurality of sensors (column 3, lines 39-51); a tag creation module to receive input describing a tag to be associated with the signature (column 3, lines 29-38); a comparison module to compare the signature to currently detected characteristics of an environment the mobile device is passing through (column 5, lines 44-53); and 38594006017/047,433a wireless network adapter to receive, from a remote device, a signal controlling movement of the mobile device through the environment based on the tag associated with the signature (column 2, lines 14-16).
	Regarding claim 10, Yan discloses an environmental signature module comprising a weighting module to apply a weight (i.e., increase to a user’s score) to the detected characteristics of each of the plurality of sensors (column 4, lines 2-11).
	Regarding claim 12, Yan discloses an environmental signature module wherein the wireless network adapter is to communicatively couple the environment signature module on the mobile device to a display device remote to the environment signature module on the mobile device and present the user with information regarding the tag associated with the signature and visual cues indicating objects proximate to the mobile device (column 3, lines 18-51).
	Regarding claim 16, Yan discloses a mobile device wherein the mobile device comprises a remotely controlled device (column 2, lines 13-15).
	Regarding claim 17, Yan inherently discloses a mobile device further comprising a motor to move the mobile device within an environment since a vehicle as disclosed by Yan must have a motor to be capable of movement.
	Regarding claim 18, Yan discloses a mobile device further comprising a first-person view (FPV) camera on the mobile device to navigate the mobile device within the environment (column 3, lines 6-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan.
Regarding claim 13, Yan discloses a method of determining a location of a device, comprising: detecting, with a plurality of sensors of the device, characteristics of an environment, in real time, the device is present within, wherein the plurality of sensors includes a rangefinder (i.e., LIDAR) that measures distance to objects around the device (column 2, lines 34-56); comparing the detected characteristics of the environment with a plurality of signatures within a look-up table (i.e., library) based on data from the rangefinder, each signature descriptive of a distinct environment (column 5, lines 44-53); and providing by the device an indication to a viewer on a display device as the device moves within the environment, data descriptive of the environment based on data from the rangefinder (column 5, line 63 through column 6, line 31).  Although Yan fails to explicitly disclose the mobile device carrying out the comparing function, in column 5, lines 28-30 it is disclosed that in some embodiments functionality may be performed by the “system” and not the game device.  Since the “system” encompasses components other than the game device, including the vehicle/mobile device it would have been obvious to utilize a component such as the vehicle/mobile receiving data from sensors to process said data in the manner claimed prior to transferring information to the game device for presentation to the user with reasonable expectation of success.
Regarding claim 14, Yan discloses a method wherein providing an indication to a viewer on a display device includes providing, via a camera on the device, video to the user and a visual cue overlaying the video indicative of the depth of any objects within the video (column 3, line 60 through column 4, line 14).
Regarding claim 15, Yan discloses a method wherein the plurality of sensors comprises a microphone; a barometer; a camera; a thermometer; an accelerometer; a speedometer; a wireless network antenna; or combinations thereof (Yan discloses multiple light sensors; column 2, lines 35-38).
Regarding claim 19, Yan discloses a mobile device comprising all the limitations of claim 14 as discussed above, but fails to explicitly disclose modifying an overlay image of an object presented to the viewer of the display device based on a distance the object is to the camera of the device as measured by the rangefinder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify overlay images in a video game since doing so would allow accurate presentation of the objects in the game as a viewer/player moves through the environment and doing so would yield predictable results.
Regarding claim 20, Regarding claim 19, Yan fails to explicitly disclose changing a color of the overlay image based on the distance the object is to the camera of the device.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change a color of the overlay image based on the distance the object is to the camera of the device in order to highlight a tag for the purpose of indicating information to the user, such as to indicate that clicking a tag will cause an action, since doing so would yield predictable results. 
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Wan et al. U.S. Patent Application Publication No. 2018/01842565 (hereinafter Wan).
Regarding claim 5, Yan discloses a mobile device comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose the sensor being a microphone and wherein noise detected by the microphone is compared to noise characteristics defined by the signature.
Wan discloses a technique for generating an environmental signature wherein noise detected by the microphone is compared to noise characteristics defined by the signature (paragraphs [0020] and [0060]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement into Yan a sensor being a microphone and wherein noise detected by the microphone is compared to noise characteristics defined by the signature since doing so would enable accurate environmental signatures by detecting audio unique to various locations.
Regarding claim 11, Yan discloses an environmental signature module wherein data is compared with a library of information about potential objects in the environment (column 5, lines 44-53), but fails to explicitly disclose a threshold module to apply a threshold to determine whether the signatures match the currently detected characteristics of the environment.
Wan discloses an environmental signature module comprising a threshold module as claimed (paragraph [0021]) for the purpose of identifying objects in an environment.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement into Yan a threshold module since doing so allow accurate determination of similarity between the potential objects in the environment and data in a library.  When comparing data, providing a similarity threshold is obviously needed in order for the system to be capable of rendering a decision based on the comparison. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/             Primary Examiner, Art Unit 2699                                                                                                                                                                                           	November 16, 2022